DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Double recitation set forth by “and a head having an undersurface including at least one inner step formed thereon, the undersurface of the head includes at least one inner step formed thereon defines at least one outer portion of the head” is confusing due to two limitations requiring at least one inner step(s) two times whereby it’s not clear if at least two are required.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 27-29, 31-34, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,059,612 to Kuribayashi.
Kuribayashi ‘612 teaches limitations for a “deformable fastening system comprising: a deformable member” – 10, “and a non-deformable mating member, wherein the non-deformable mating member is a fastener including a bolt” – 36, “having a shaft including a thread formed thereon” – as shown in Fig 10 for example, “and a head having an undersurface including at least one inner step formed thereon” – the bolthead’s underside surfaces as shown at 36,42, “6S/N 16/460559Atty Dkt No. ACO110wherein the shaft of the bolt is inserted through a passage in the deformable member to engage a corresponding thread on a nut member” – 40, “and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle” – although functionally recited as part of some intended use, one of ordinary skill in the art would recognize that use as recited is 
As regards claim 22, the reference teaches further limitation of “the undersurface of the head having at least one inner step formed thereon defines at least one outer portion of the head” – the step geometry formed between the largest diameter portion of the prior art head and the portion at 42 anticipates broadly-recited limitation.  
As regards claim 23, the reference teaches further limitation of “the at least one inner step comprises at least one geometric feature formed on the at least one inner step on the undersurface of the head of the bolt” – either of the smooth surfaces defined by the step geometry of 42 and/or the underside surface of the largest diameter portion of the head adjacent to 42 reads on broad limitation of ‘at least one geometric feature’ since the broadly-recited limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 24, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the at least one geometric feature of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by lack of gap between the flat sealing surface of the step and/or deformation of the softer material 
As regards claim 25, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture formed on a portion of the undersurface of the head of the bolt” – the smooth texture of the prior art anticipates broad limitation.  
As regards claim 27, the reference teaches further limitation of “the deformable member is a clamped component” – the prior art washer 10 is clamped between 36,40.  
As regards claim 28, the reference teaches further limitation of “the deformable member is a washer” – as shown.
As regards claim 29, reference teaches limitations for a “deformable fastening system comprising: a clamped component” – 10, “and a fastener including a bolt having a shaft including a thread formed thereon, and a head having an undersurface including at least one inner step formed thereon, the undersurface of the head includes at least one inner step formed thereon defines at least one outer portion of the head” – the undersurface of the bolt head includes 42 which comprises a surface perpendicular to the shank that is a step and the step surface between 42 and the largest outermost diameter, “wherein the shaft of the bolt is inserted through a passage in the clamped component to engage a corresponding thread on a nut member and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle, wherein the at least one inner step of the bolt engages a mating surface of the clamped component to clamp the clamped component when the bolt is moved into the nut member causing an 
As regards claim 31, the reference teaches further limitation of “the clamped component is deformable when the at least one inner step mates with the clamped component” – one of ordinary skill in the art would recognize ‘deformable’ as inherent capability as part of forming seal as described.  
As regards claim 32, the reference teaches further limitation of “the at least one inner step comprises at least one geometric feature formed on the at least one inner step on the undersurface of the head of the bolt” - either of the smooth surfaces defined by the step geometry of 42 and/or the underside surface of the largest diameter portion of the head adjacent to 42 reads on broad limitation of ‘at least one geometric feature’ since the broadly-recited limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 33, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the geometric features of the non-deformable fastener” -  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by lack of gap between the flat sealing surface of the step and/or deformation of the softer material portion of the washer at the edge of the smooth step surface location.

As regards claim 36, the reference teaches further limitation of “the clamped component is a workpiece” – the prior art washer anticipates broad limitation.  
As regards claim 37, the reference teaches further limitation of “the clamped component is a washer” – as shown and described. 
As regards claim 38, reference teaches limitations for a “deformable fastening system comprising: a deformable member” 10, “and a mating member that seals with the deformable member” – 36, “wherein the mating member is a non-deformable fastener including a bolt having a shaft and a head including at least one non- deformable inner step defining at least one outer portion that mates with the deformable member to deform, clinch, and seal with the deformable member” – the surface of 42 that mates with 10 in sealing arrangement anticipates broad limitation for “at least one outer portion” since it comprises a portion of the bolt outer surface.  
As regards claim 39, the reference teaches further limitation of “wherein the mating member is a clinch fastener that seals with and clinches to the deformable member” – the clamping action provided by the nut and bolt anticipate broad limitation which has not clearly defined any particular structure that might be relied on to patentably distinguish from the prior art structure which creates a clamping or ‘clinch’ arrangement.  


Claim(s) 29, 30, 32-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,760,400 to Mills.
Mills ‘400 teaches limitations for a “deformable fastening system comprising: a clamped component” – including 8, “and a fastener including a bolt having a shaft including a thread formed thereon, and a head” – as shown in Fig 1, “having an undersurface including at least one inner step formed thereon” – including 7 as shown, “the undersurface of the head includes at least one inner step formed thereon defines at least one outer portion of the head” – including 7 which forms part of the outer surface as shown, “wherein the shaft of the bolt is inserted through a passage in the clamped component to engage a corresponding thread on a nut member” – 11, “and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle, wherein the at least one inner step of the bolt engages a mating surface of the clamped component to clamp the clamped component when the bolt is moved into the nut member causing an increase in axial load during the tightening cycle to deform the clamped component” – although functionally recited as part of some intended use, the prior art explicitly teaches use that anticipates the function as well as the capability to function as recited.  
As regards claim 30, the reference teaches further limitation of “the least one inner step is formed in the undersurface of the head of the fastener is deformable when the at least one inner step mates with the clamped component” – as shown and described.

As regards claim 33, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the geometric features of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by the deformations of 7 wherein the space between the upper portion of the bolt and 8 is diminished.  The broadly-recited limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 34, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture formed on the undersurface of the head of the bolt” – the smooth surface texture of the prior art anticipates broad limitation.  
As regards claim 36, the reference teaches further limitation of “the clamped component is a workpiece” – the prior art portion 8 anticipates broad limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-29 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,241,422 to Heimovics.
Heimovics ‘422 teaches limitations for a “deformable fastening system” – as shown, “comprising: a deformable member” – 12, “and a non-deformable mating member” – 10, “wherein the non-deformable mating member is a fastener including a bolt” – 10 as shown, “having a shaft including a thread formed thereon” – as shown at 14 for example, “and a head having an undersurface including at least one inner step formed thereon” – the bolthead’s underside surfaces comprise a step from portion that is nearer the shank and perpendicular to the shank to the outer angled portion, “6S/N 16/460559Atty Dkt No. ACO110wherein the shaft of the bolt is inserted through a passage in the deformable member to engage a corresponding thread on a nut member” – Although reference discloses the bolt to have male thread for clamping, the reference does not discloses a nut specifically.  It would have been obvious to one of ordinary skill in the art to provide a nut with female threading for clamping arrangement as otherwise explicitly disclosed where examiner takes Official Notice that nuts are well known in the art for that purpose and would not otherwise affect function of the arrangement disclosed, “and the head of the bolt is rotated to move the bolt into the nut member during a tightening cycle” – although 
As regards claim 22, the reference teaches further limitation of “the undersurface of the head having at least one inner step formed thereon defines at least one outer portion of the head” – the portion of step geometry formed by the largest diameter portion of the prior art head extends to the outer portion of the head.  
As regards claim 23, the reference teaches further limitation of “the at least one inner step comprises at least one geometric feature formed on the at least one inner step on the undersurface of the head of the bolt” – the portion of step (from angled to perpendicular undersurface) that is farther from the shaft includes protrusion(s) 16 which read on broad limitation for ‘at least one geometric feature’ since the limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 24, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the at least one geometric feature of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by the initial deformations of 16 into the washer 12.  The broadly-recited limitation does not clearly 
As regards claim 25, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture formed on a portion of the undersurface of the head of the bolt” – the ribbed texture of the prior art geometry anticipates broad limitation.  
As regards claim 26, the reference teaches further limitation of “the at least one geometric feature of the at least inner step comprises one or more ribs formed on a portion of the undersurface of the head of the bolt” – as shown at 16.  
As regards claim 27, the reference teaches further limitation of “the deformable member is a clamped component” – the prior art washer 12 is clamped between 10,18 as shown in Fig 5,6 for example.  
As regards claim 28, the reference teaches further limitation of “the deformable member is a washer” – as shown.
As regards claim 29, reference teaches limitations for a “deformable fastening system comprising: a clamped component” – including 12, “and a fastener including a bolt having a shaft including a thread formed thereon, and a head having an undersurface including at least one inner step formed thereon, the undersurface of the head includes at least one inner step formed thereon defines at least one outer portion of the head” – the undersurface of the bolt head includes 10 wherein the undersurface comprises a step between angled portion and portion nearer the shank, “wherein the shaft of the bolt is inserted through a passage in the clamped component to engage a corresponding thread on a nut member and the head of the bolt is rotated to move the 
As regards claim 31, the reference teaches further limitation of “the clamped component is deformable when the at least one inner step mates with the clamped component” – as described.  
As regards claim 32, the reference teaches further limitation of “the at least one inner step comprises at least one geometric feature formed on the at least one inner step on the undersurface of the head of the bolt” – the portion of step (from angled to perpendicular undersurface) that is farther from the shaft includes protrusion(s) 16 which read on broad limitation for ‘at least one geometric feature’ since the limitation does not clearly define any particular structure that might be relied on to patentably distinguish from the well known structure of the prior art.  
As regards claim 33, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step produces a visual clamp load indicator to identify the clamp load between the clamped component and the geometric features of the non-deformable fastener” –  one of ordinary skill in the art would recognize that a clamp load is inherently visually indicated by the initial deformations of 16 into the washer 12.  The broadly-recited limitation does not clearly define any particular 
As regards claim 34, the reference teaches further limitation of “the at least one geometric feature of the at least one inner step comprises a texture formed on the undersurface of the head of the bolt” – the ribbed texture of the prior art anticipates broad limitation.  
As regards claim 35, the reference teaches further limitation of “the at least one geometric feature of the at least inner step comprises one or ribs formed on the undersurface of the head of the bolt” – 16 as shown.  
As regards claim 36, the reference teaches further limitation of “the clamped component is a workpiece” – the prior art washer anticipates broad limitation.  
As regards claim 37, the reference teaches further limitation of “the clamped component is a washer” – as shown and described. 
As regards claim 38, reference teaches limitations for a “deformable fastening system comprising: a deformable member” 12, “and a mating member that seals with the deformable member” – 10, “wherein the mating member is a non-deformable fastener including a bolt having a shaft and a head including at least one non- deformable inner step defining at least one outer portion that mates with the deformable member to deform, clinch, and seal with the deformable member” – the angled step between under surfaces geometry of the prior art bolt head anticipates broad limitation.  
As regards claim 39, the reference teaches further limitation of “wherein the mating member is a clinch fastener that seals with and clinches to the deformable member” – the clamping action provided by the bolt as described anticipates broad 
As regards claim 40, the reference teaches further limitation of “the clinch fastener comprises a retention groove, wherein when the bolt is staked through the deformable member, a portion of the deformable member flows into the retention groove” – the annular groove or channel defined by the two relatively angled surfaces defining the underside of the prior art bolt head anticipates broad limitation.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Although same references have been applied to some of the new claims, the arguments appear to be general restatement of the claims and do not point out particular limitation(s) not taught by the prior art whereas the grounds of rejection herein above addresses the limitations of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677